Citation Nr: 1812267	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2006 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran indicated in July 2017 that he no longer wished to appear before the Board for a hearing.

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Organization (AMO).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the delay, additional evidentiary development is required before the Board can adjudicate the issues on appeal.

The Veteran contends his current bilateral hearing loss disability is related to exposure to acoustic trauma during combat service in Iraq, to specifically include from a road-side bomb explosion in 2007.  The Veteran also asserts this explosion caused injuries to both knees, and that he has current right and left knee disabilities related to knee pain and treatment during service.

The Veteran is the recipient of the Combat Action Ribbon.  For purposes of this remand, it is presumed that the Veteran was exposed to acoustic trauma, and that he injured his knees as he so describes during combat operations in Iraq.  Notably, the Veteran's service treatment records independently verify treatment and surgery for a right knee meniscal tear, and a left knee sprain.  

With respect to the Veteran's hearing loss, the Veteran's November 2005 examination upon enlistment documents the presence of a pre-existing bilateral hearing loss disability, as it is defined under 38 C.F.R. § 3.385.  The Veteran was afforded a waiver to enter into service.  Subsequent in-service treatment records also document a hearing loss disability, and the Veteran's first post-service audiogram similarly confirms a current hearing loss disability for VA purposes.  It remains unclear however, whether the Veteran's pre-existing hearing loss disability increased in severity during service-to include as due to in-service exposure to combat noise.  If so, service-connection for a bilateral hearing loss disability is presumed, unless it is clear and unmistakable (i.e. undebatable) that the increase was due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  On remand, the Veteran should be scheduled for a VA audiological examination to address these concerns.

With respect to the Veteran's knees, post-service treatment records demonstrate that the Veteran has a current diagnosis of "bilateral knee pain."  While it is clear that the Veteran suffered injuries to his knees during service, it is unclear whether any current knee disability, if present, is at least as likely as not related to these in-service injuries.  On remand, the Veteran should be scheduled for a VA examination to address whether the Veteran has current right and left knee disabilities related to his in-service injuries.  

The Board recognizes that the Veteran has been scheduled for VA examinations in the past, but has been unable to appear due to overseas work obligations as a civilian in Iraq.  Indeed, the Veteran specifically noted that he could not return to the U.S. to appear at his most recently scheduled examinations because of he was abroad, and has requested that they be rescheduled.  The Board finds that the Veteran has provided good cause for failing to appear and his previously scheduled examinations, and is affording him another opportunity to be examined through this Remand.  The Veteran should notified in advance of the scheduled dates of these examinations, and the notice letters should be associated with the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the opportunity to submit, or 
authorize VA to obtain on his behalf, any additional medical treatment records, either private or VA, relevant to treatment received for his bilateral hearing loss disability and a bilateral knee disorder.  Associate all records obtained with the Veteran's claims file.  If any requested records are not available, the record should be annotated to reflect as such, and the Veteran notified.

2.  Schedule the Veteran for a VA audiological examination.  The letter informing the Veteran of the date of his scheduled examination should be associated with the record.  After review of the Veteran's medical history, to specifically include his service treatment records, and upon examination and interview of the Veteran, the examiner should respond to each of the following:

a) Did the Veteran's pre-existing bilateral hearing loss disability (as shown on his November 2005 enlistment examination) increase in severity during the course of his period of service?

b) If so, is it clear and unmistakable (i.e. undebatable) that this increase was due to the natural progression of the disease?  Please assume as true that the Veteran was exposed to acoustic trauma during service from a road-side bomb during his combat service in Iraq. 

If the Veteran fails to appear for this examination, the Veteran's file should still be reviewed by an audiologist for the purposes of providing a response to the questions above, to the extent possible.

A complete rationale for these opinions should be provided.  

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his claimed knee disabilities.  The letter informing the Veteran of the date of his scheduled examination should be associated with the record.  After review of the Veteran's medical history, to specifically include his service treatment records, and upon examination and interview of the Veteran, the examiner should respond to each of the following:

a) Clarify the Veteran's right and left knee disabilities, if any.  If no disability is identified, please reconcile this finding with the Veteran's complaints of ongoing knee pain.

b) For each knee disability identified, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of active duty service, to include his in-service right knee meniscus tear and surgery, and left knee sprain?  The examiner should also assume as true that the Veteran injured both knees in a road-side blast during combat operations in Iraq, as he so describes.  

In providing an opinion, the examiner should consider the Veteran's lay statements regarding the nature and progression of his claimed disabilities.  

If the Veteran fails to appear for this examination, the Veteran's file should still be reviewed by an appropriate examiner for the purposes of providing a response to the questions above, to the extent possible.

A complete rationale for these opinions should be provided.  

4.  Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


